DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neville et al. (US PG Pub 2006/0186106).
For claim 1:  Neville et al. teaches a method comprising: arranging a crafting mat 50, 60 assembly upon a support member 40; arranging a substrate portion 30 upon the crafting mat assembly 50; arranging a design portion 34 adjacent the substrate portion 30 (see paragraph 38, receiver sheet 30, inking design pattern 34); arranging a heating device (see Figs. 16-18, designs 92, 94) adjacent the design portion (see Fig. 16-18, particularly arrangement of heating blanket 94 arranges a heating device close to the design pattern 34); and directing heat from the heating device through the design portion the substrate portion, and partially through upstream layers (see Fig. 16, the heat affects sections 30, 34, 90), but not through downstream layers 9 (see paragraph 51, 91 being a heat insulating and reflecting layer), of the
crafting mat assembly 60, 90, 91 such that a first layer of the downstream layers 91 reflects the heat from the heating device 92, 94 back through the upstream layers 60, 90 and the substrate portion and the design portion 32, 34.
	Note paragraph 33 which allows that the glass platen may be on the lower part of the apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Neville et al. (US PG Pub 2006/0186106) in view of Ohtani et al. (US PG Pub 2011/0064895).
For claim 2:  Neville et al. teaches the method of claim 1, further comprising utilizing one or both of the heat from the heating device and the reflected heat for evaporating moisture from the substrate portion (see Fig. 11, heating of the region facilitates evaporation).  Neville et al. does not teach heating an adhesive layer of the design portion for attaching a base portion of the design portion to the substrate portion; and removing a film layer of the design portion from the base portion of the design portion.  However, Ohtani et al. teaches providing a transfer sheet which includes both a heat sensitive adhesive layer which attaches a portion of the design portion (see paragraph 171) and a film layer which transfers from the base portion (see paragraph 248).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Neville et al. to provide the design sheet with an adhesive layer and a film dye layer as taught by Ohtani et al. for the purpose of improving transmission and visibility of the design pattern onto the receptor substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853